OSHKOSH CORPORATION
2004 INCENTIVE STOCK AND AWARDS PLAN
(AS AMENDED THROUGH SEPTEMBER ~, 2008)

    1.        Purposes, History and Effective Date.

    (a)        Purpose. The Oshkosh Corporation 2004 Incentive Stock and Awards
Plan has two complementary purposes: (i) to attract and retain outstanding
individuals to serve as officers, directors, employees and consultants and (ii)
to increase shareholder value. The Plan will provide participants incentives to
increase shareholder value by offering the opportunity to acquire shares of the
Company’s common stock, receive monetary payments based on the value of such
common stock, or receive other incentive compensation, on the potentially
favorable terms that this Plan provides.

    (b)        History. Prior to the effective date of this Plan, the Company
had in effect the 1990 Plan, which was originally effective April 9, 1990. Upon
shareholder approval of this Plan, the 1990 Plan will terminate and no new
awards will be granted under the 1990 Plan, although awards granted under such
plan and still outstanding will continue to be subject to all terms and
conditions of such plan.

    (c)        Effective Date. This Plan will become effective, and Awards may
be granted under this Plan, on and after the Effective Date. This Plan will
terminate as provided in Section 13.

    2.        Definitions. Capitalized terms used in this Plan have the
following meanings:

    (a)        “1990 Plan” means the Oshkosh Corporation 1990 Incentive Stock
Plan, as amended.

    (b)        “Affiliate” has the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act or any successor rule or regulation thereto.

    (c)        “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Restricted Stock or an Incentive Award.
Any Award granted under this Plan shall be provided or made in such manner and
at such time as complies with the applicable requirements of Code Section 409A
to avoid a plan failure described in Code Section 409A(a)(1), including without
limitation deferring payment to a specified employee or until a specified
distribution event, as provided in Code Section 409A(a)(2).

    (d)        “Board” means the Board of Directors of the Company.

    (e)        “Cause” means, except as otherwise determined by the Committee
upon the grant of an Award, (i) conviction of a felony or a plea of no contest
to a felony, (ii) willful misconduct that is materially and demonstrably
detrimental to the Company or an Affiliate, (iii) willful refusal to perform
requested duties consistent with a Participant’s office, position or status with
the Company or an Affiliate (other than as a result of physical or mental
disability) or (iv) other conduct or inaction that the Committee determines in
its discretion constitutes Cause, except that, with respect to clauses (ii),
(iii) and (iv), Cause shall be determined by a majority of the Committee at a
meeting held after reasonable notice to the Participant and including an
opportunity for the Participant and his or her counsel to be heard, and the
Committee shall not have the right to determine that Cause exists pursuant to
clause (iv) following the occurrence of a Change of Control. All determinations
of the Committee as to Cause shall be final.

--------------------------------------------------------------------------------

    (f)        “Change of Control” means the occurrence of any one of the
following events:

    (i)        any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (individually, an “Excluded Person” and
collectively, “Excluded Persons”)) is or becomes the “Beneficial Owner” (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates after the Effective Date, pursuant to express authorization by the
Board that refers to this exception) representing 25 percent or more of (1) the
combined voting power of the Company’s then outstanding voting securities or (2)
the then outstanding shares of common stock of the Company; or


    (ii)        the following individuals cease for any reason to constitute a
majority of the number of Directors then serving: individuals who, on the
Effective Date, constituted the Board and any new Director (other than a
Director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
Directors then still in office who either were Directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved; or


    (iii)        consummation of a merger, consolidation or share exchange of
the Company with any other corporation or issuance of voting securities of the
Company in connection with a merger, consolidation or share exchange of the
Company (or any direct or indirect subsidiary of the Company), other than (A) a
merger, consolidation or share exchange that would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50 percent of the combined voting power of the
voting securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the Effective Date, pursuant to express
authorization by the Board that refers to this exception) representing 25
percent or more of (1) the combined voting power of the Company’s then
outstanding voting securities or (2) the then outstanding shares of common stock
of the Company; or


2

--------------------------------------------------------------------------------

    (iv)        (A) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or (B) the consummation of a sale or
disposition by the Company of all or substantially all of the Company’s assets
(in one transaction or a series of related transactions within any period of
twenty-four (24) consecutive months), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity at
least 75 percent of the combined voting power of the voting securities of which
are owned by Persons in substantially the same proportions as their ownership of
the Company immediately prior to such sale.


Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
that owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

    (g)        “Change of Control Price” means the highest of the following: (i)
the Fair Market Value of a Share, as determined on the date of the Change of
Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of a Share, calculated on the date
of surrender of the relevant Award in accordance with Section 15(c), but this
clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.

    (h)        “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

    (i)        “Committee” means the Human Resources Committee of the Board (or
a successor committee with the same or similar authority).

    (j)        “Company” means Oshkosh Corporation, a Wisconsin corporation, or
any successor thereto.

    (k)        “Director” means a member of the Board, and “Non-Employee
Director” means a Director who is not also an employee of the Company or its
Subsidiaries.

    (l)        “Disability” has the meaning ascribed to the terms “total
disability” or “totally disabled” in the Oshkosh Corporation Long Term
Disability Program for Salaried Employees (or any successor plan thereto).

    (m)        “Effective Date” means the date the Company’s shareholders
approve this Plan.

    (n)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

    (o)        “Fair Market Value” means, per Share on a particular date, the
last sales price on such date on the national securities exchange on which the
Stock is then traded, as reported in The Wall Street Journal, or if no sales of
Stock occur on the date in question, on the last preceding date on which there
was a sale on such exchange. If the Shares are not listed on a national
securities exchange, but are traded in an over-the-counter market, the last
sales price (or, if there is no last sales price reported, the average of the
closing bid and asked prices) for the Shares on the particular date, or on the
last preceding date on which there was a sale of Shares on that market, will be
used. If the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Committee, in
its discretion, will be used.

3

--------------------------------------------------------------------------------

    (p)        “Incentive Award” means the right to receive a cash payment to
the extent Performance Goals are achieved, and shall include “Annual Incentive
Awards” as described in Section 10 and “Long-Term Incentive Awards” as described
in Section 11.

    (q)        “Option” means the right to purchase Shares at a stated price for
a specified period of time.

    (r)        “Participant” means an individual selected by the Committee to
receive an Award.

    (s)        “Performance Goals” means any goals the Committee establishes
that relate to one or more of the following with respect to the Company or any
one or more Subsidiaries, Affiliates or other business units: net sales; cost of
sales; gross income; operating income; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; income from
continuing operations; net income; basic earnings per share; diluted earnings
per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities;
ratio of debt to debt plus equity; return on shareholder equity; return on
invested capital; return on average total capital employed; return on net assets
employed before interest and taxes; operating working capital; average accounts
receivable (calculated by taking the average of accounts receivable at the end
of each month); average inventories (calculated by taking the average of
inventories at the end of each month); and economic value added. As to each
Performance Goal, the relevant measurement of performance shall be computed in
accordance with generally accepted accounting principles, but, unless otherwise
determined by the Committee, will exclude the effects of (i) extraordinary,
unusual and/or non-recurring items of gain or loss, (ii) gains or losses on the
disposition of a business, (iii) changes in tax or accounting regulations or
laws, and (iv) mergers or acquisitions, that in each case the Company identifies
in its audited financial statements, including footnotes, or the Management’s
Discussion and Analysis section of the Company’s annual report. In the case of
Awards that the Committee determines will not be considered “performance-based
compensation” under Code Section 162(m), the Committee may establish other
Performance Goals not listed in this Plan.

    (t)        “Performance Shares” means the right to receive Shares to the
extent Performance Goals are achieved.

    (u)        “Performance Units” means the right to receive cash and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Fair Market Value of one or more Shares, to the extent
Performance Goals are achieved.

    (v)        “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof.

    (w)        “Plan” means this Oshkosh Corporation 2004 Incentive Stock and
Awards Plan, as may be amended from time to time.

4

--------------------------------------------------------------------------------

    (x)        “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals and/or upon the completion of a
period of service.

    (y)        “Retirement” has the meaning assigned to such term in the defined
benefit pension plan of the Company.

    (z)        “Rule 16b-3” means Rule 16b-3 as promulgated by the United States
Securities and Exchange Commission under the Exchange Act.

    (aa)        “Section 16 Participants” means Participants who are subject to
the provisions of Section 16 of the Exchange Act.

    (bb)        “Share” means a share of Stock.

    (cc)        “Stock” means the Common Stock of the Company, par value of one
cent ($.01) per share.

    (dd)        “Stock Appreciation Right” or “SAR” means the right of a
Participant to receive cash, and/or Shares with a Fair Market Value, equal to
the appreciation of the Fair Market Value of a Share during a specified period
of time.

    (ee)        “Subsidiary” means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entities in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.

    3.        Administration.

    (a)        Committee Administration. In addition to the authority
specifically granted to the Committee in this Plan, the Committee has full
discretionary authority to administer this Plan, including but not limited to
the authority to (i) interpret the provisions of this Plan, (ii) prescribe,
amend and rescind rules and regulations relating to this Plan, (iii) correct any
defect, supply any omission, or reconcile any inconsistency in any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan into effect and (iv) make all other determinations necessary
or advisable for the administration of this Plan. A majority of the members of
the Committee will constitute a quorum, and a majority of the Committee’s
members must make all determinations of the Committee. The Committee may make
any determination under this Plan without notice or meeting of the Committee by
a writing that a majority of the Committee members have signed. All Committee
determinations are final and binding.

    (b)        Delegation to Other Committees or Officers. To the extent
applicable law permits, the Board may delegate to another committee of the Board
or to one or more officers of the Company any or all of the authority and
responsibility of the Committee. However, no such delegation is permitted with
respect to Awards made to Section 16 Participants at the time any such delegated
authority or responsibility is exercised. The Board also may delegate to another
committee of the Board consisting entirely of Non-Employee Directors any or all
of the authority and responsibility of the Committee with respect to individuals
who are Section 16 Participants. If the Board has made such a delegation, then
all references to the Committee in this Plan include such other committee or one
or more officers to the extent of such delegation.

5

--------------------------------------------------------------------------------

    (c)        Indemnification. The Company will indemnify and hold harmless
each member of the Committee, and each officer or member of any other committee
to whom a delegation under Section 3(b) has been made, as to any act done, or
determination made, with respect to this Plan or any Award to the maximum extent
that the law and the Company’s by-laws permit.

    4.        Eligibility. The Committee may designate any of the following as a
Participant from time to time: any officer or other employee of the Company or
its Affiliates, an individual that the Company or an Affiliate has engaged to
become an officer or employee, a consultant who provides services to the Company
or its Affiliates, or a Director, including a Non-Employee Director. The
Committee’s designation of a Participant in any year will not require the
Committee to designate such person to receive an Award in any other year.

    5.        Types of Awards. Subject to the terms of this Plan, the Committee
may grant any type of Award to any Participant it selects, but only employees of
the Company or a Subsidiary may receive grants of incentive stock options.
Awards may be granted alone or in addition to, in tandem with, or in
substitution for any other Award (or any other award granted under another plan
of the Company or any Affiliate).

    6.        Shares Reserved under this Plan.

    (a)        Plan Reserve. Subject to adjustment as provided in Section 15, an
aggregate of 4,417,300 Shares (as adjusted to reflect the two-for-one Stock
split effected on August 26, 2005), plus the number of Shares described in
Section 6(c), are reserved for issuance under this Plan. The number of Shares
reserved for issuance under this Plan shall be reduced only by the number of
Shares delivered in payment or settlement of Awards. Notwithstanding the
foregoing, the Company may issue only 4,417,300 Shares (as adjusted to reflect
the two-for-one Stock split effected on August 26, 2005)upon the exercise of
incentive stock options.

    (b)        Replenishment of Shares Under this Plan. If an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award, or if Shares are forfeited under an Award, then the Shares subject to
such Award may again be used for new Awards under this Plan under Section 6(a),
including issuance as incentive stock options. If Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, or if previously owned Shares are delivered to
the Company in payment of the exercise price of an Award, then such Shares may
again be used for new Awards under this Plan under Section 6(a), but such Shares
may not be issued pursuant to incentive stock options.

    (c)        Addition of Shares from Predecessor Plan. After the Effective
Date, if any Shares subject to awards granted under the 1990 Plan would again
become available for new grants under the terms of such plan if such plan were
still in effect, then those Shares will be available for the purpose of granting
Awards under this Plan, thereby increasing the number of Shares available for
issuance under this Plan as determined under the first sentence of Section 6(a).
Any such Shares will not be available for future awards under the terms of the
1990 Plan.

    (d)        Participant Limitations. Subject to adjustment as provided in
Section 15, no Participant may be granted Awards that could result in such
Participant:

6

--------------------------------------------------------------------------------

    (i)        receiving Options for, and/or Stock Appreciation Rights with
respect to, more than 3,500,000 Shares (as adjusted to reflect the two-for-one
Stock split effected on August 26, 2005) during any period of five consecutive
fiscal years of the Company;


    (ii)        receiving Awards of Restricted Stock relating to more than
1,000,000 Shares (as adjusted to reflect the two-for-one Stock split effected on
August 26, 2005)during any period of five consecutive fiscal years of the
Company;


    (iii)        receiving Awards of Performance Shares, and/or Awards of
Performance Units the value of which is based on the Fair Market Value of
Shares, for more than 400,000 Shares (as adjusted to reflect the two-for-one
Stock split effected on August 26, 2005) during any period of two consecutive
fiscal years of the Company, or for more than 600,000 Shares (as adjusted to
reflect the two-for-one Stock split effected on August 26, 2005) during any
period of three consecutive fiscal years of the Company;


    (iv)        receiving an Annual Incentive Award in respect of any single
fiscal year of the Company of more than $4,000,000; or


    (v)        receiving a Long-Term Incentive Award, and/or Awards of
Performance Units the value of which is not based on the Fair Market Value of
Shares, of more than $8,000,000 in respect of any period of two consecutive
fiscal years of the Company, or of more than $12,000,000 in respect of any
period of three consecutive fiscal years of the Company.


In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

    7.        Options. Subject to the terms of this Plan, the Committee will
determine all terms and conditions of each Option, including but not limited to:
(i) whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; (ii) the number of Shares subject
to the Option; (iii) the exercise price, which may never be less than the Fair
Market Value of the Shares subject to the Option as determined on the date of
grant; (iv) the terms and conditions of exercise; and (v) the term, except that
an incentive stock option must terminate no later than 10 years after the date
of grant and a nonqualified stock option must terminate no later than 10 years
and 1 month after the date of grant. In all other respects, the terms of any
incentive stock option should comply with the provisions of Code section 422
except to the extent the Committee determines otherwise. Except to the extent
the Committee determines otherwise, a Participant may exercise an Option in
whole or part after the right to exercise the Option has accrued, provided that
any partial exercise must be for one hundred (100) Shares or multiples thereof.
Except as the Committee may otherwise provide, an Option shall expire at the
earliest of 10 years and 1 month from the date of grant (or 10 years from the
date of grant if the Option is an incentive stock option), three (3) months
after termination of the Participant’s employment or service for reasons other
than death, Disability, Retirement or Cause, one (1) year after termination of
the Participant’s employment or service as a result of death, Disability or
Retirement or immediately upon termination of the Participant’s employment or
service for Cause.

7

--------------------------------------------------------------------------------

    8.        Stock Appreciation Rights. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each SAR, including but not
limited to: (a) whether the SAR is granted independently of an Option or relates
to an Option; (b) the number of Shares to which the SAR relates; (c) the grant
price, provided that the grant price shall never be less than the Fair Market
Value of the Shares subject to the SAR as determined on the date of grant; (d)
the terms and conditions of exercise or maturity; (e) the term, provided that an
SAR must terminate no later than 10 years and 1 month after the date of grant;
and (f) whether the SAR will be settled in cash, Shares or a combination
thereof. If an SAR is granted in relation to an Option, then unless otherwise
determined by the Committee, the SAR shall be exercisable or shall mature at the
same time or times, on the same conditions and to the extent and in the
proportion, that the related Option is exercisable and may be exercised or
mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SAR, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

    9.        Performance and Stock Awards. Subject to the terms of this Plan,
the Committee will determine all terms and conditions of each award of
Restricted Stock, Performance Shares or Performance Units, including but not
limited to: (a) the number of Shares and/or units to which such Award relates;
(b) whether, as a condition for the Participant to realize all or a portion of
the benefit provided under the Award, one or more Performance Goals must be
achieved during such period as the Committee specifies; (c) whether the
restrictions imposed on Restricted Stock are accelerated, and all or a portion
of the Performance Goals subject to an Award are deemed achieved, upon a
Participant’s death, Disability or Retirement; (d) with respect to Performance
Units, whether to measure the value of each unit in relation to a designated
dollar value or the Fair Market Value of one or more Shares; and (e) with
respect to Performance Units, whether to settle such Awards in cash, in Shares,
or in a combination of cash and Shares.

    10.        Annual Incentive Awards. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of an Annual Incentive Award,
including but not limited to the Performance Goals, performance period, the
potential amount payable, and the timing of payment, subject to the following:
(a) the Committee must require that payment of all or any portion of the amount
subject to the Annual Incentive Award is contingent on the achievement or
partial achievement of one or more Performance Goals during the period the
Committee specifies, although the Committee may specify that all or a portion of
the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement; and (b) the performance period
must relate to a period of at least one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a period shorter
than one fiscal year.

    11.        Long-Term Incentive Awards. Subject to the terms of this Plan,
the Committee will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Committee must require that payment of all or any portion of
the amount subject to the Long-Term Incentive Award is contingent on the
achievement or partial achievement of one or more Performance Goals during the
period the Committee specifies, although the Committee may specify that all or a
portion of the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or Retirement; and (b) the performance period
must relate to a period of more than one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a shorter
period.

8

--------------------------------------------------------------------------------

    12.        Transferability. Awards are not transferable other than by will
or the laws of descent and distribution, unless and to the extent the Committee
allows a Participant to: (a) designate in writing a beneficiary to exercise the
Award after the Participant’s death; or (b) transfer an Award.

    13.        Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

    (a)        Term of Plan. Unless the Board earlier terminates this Plan
pursuant to Section 13(b), this Plan will terminate when all Shares reserved for
issuance have been issued. If the term of this Plan extends beyond 10 years from
the Effective Date, no incentive stock options may be granted after such time
unless the shareholders of the Company have approved an extension of this Plan
for incentive stock option purposes.

    (b)        Termination and Amendment. The Board or the Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

    (i)        the Board must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) action of the Board,
(B) applicable corporate law or (C) any other applicable law;


    (ii)        shareholders must approve any amendment of this Plan to the
extent the Company determines such approval is required by: (A) Section 16 of
the Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded or (D) any
other applicable law; and


    (iii)        shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or 6(d) (except as permitted by Section 15); or (B) an amendment to
the provisions of Section 13(e).


    (c)        Amendment, Modification or Cancellation of Awards. Except as
provided in Section 13(e) and subject to the requirements of this Plan, the
Committee may modify or amend any Award or waive any restrictions or conditions
applicable to any Award or the exercise of the Award, and the terms and
conditions applicable to any Awards may at any time be amended, modified or
canceled by mutual agreement between the Committee and the Participant or any
other person(s) as may then have an interest in the Award, so long as any
amendment or modification does not increase the number of Shares issuable under
this Plan (except as permitted by Section 15), but the Committee need not obtain
Participant (or other interested party) consent for the cancellation of an Award
pursuant to the provisions of Section 15(a) or the modification of an Award to
the extent deemed necessary to comply with any applicable law or the listing
requirements of any principal securities exchange or market on which the Shares
are then traded, or to preserve favorable accounting treatment of any Award for
the Company.

    (d)        Survival of Authority and Awards. Notwithstanding the foregoing,
the authority of the Board and the Committee under this Section 13 will extend
beyond the date of this Plan’s termination. In addition, termination of this
Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in force and
effect after termination of this Plan except as they may lapse or be terminated
by their own terms and conditions.

9

--------------------------------------------------------------------------------

    (e)        Repricing Prohibited. Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided in Section 15, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option after the date of grant nor allow a Participant to surrender
an outstanding Option to the Company as consideration for the grant of a new
Option with a lower exercise price.  

    (f)        Foreign Participation. To assure the viability of Awards granted
to Participants employed in foreign countries, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 13(b)(ii).

    14.        Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares deliverable under this Plan after
giving the person entitled to receive such amount or Shares notice as far in
advance as practicable, and the Company may defer making payment or delivery if
any such tax may be pending unless and until indemnified to its satisfaction. If
Shares are deliverable upon exercise or payment of an Award, the Committee may
permit a Participant to satisfy all or a portion of the federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award, (b)
tender back Shares received in connection with such Award or (c) deliver other
previously owned Shares, in each case having a Fair Market Value equal to the
amount to be withheld. However, the amount to be withheld may not exceed the
total minimum federal, state and local tax withholding obligations associated
with the transaction. The election must be made on or before the date as of
which the amount of tax to be withheld is determined and otherwise as the
Committee requires.

    15.        Adjustment Provisions; Change of Control.

10

--------------------------------------------------------------------------------

    (a)        Adjustment of Shares. If (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; or (ii) the Company shall subdivide or combine the Shares or the
Company shall declare a dividend payable in Shares, other securities (other than
any associated preferred stock purchase rights issued pursuant to that certain
Rights Agreement, dated February 1, 1999, between the Company and ComputerShare
Investor Services, LLC, as successor rights agent, or similar stock purchase
rights that the Company might authorize and issue in the future) or other
property; or (iii) the Company shall effect a cash dividend the amount of which
exceeds 10% of the trading price of the Shares at the time the dividend is
declared, or the Company shall effect any other dividend or other distribution
on the Shares in the form of cash, or a repurchase of Shares, that the Board
determines by resolution is special or extraordinary in nature or that is in
connection with a transaction that the Company characterizes publicly as a
recapitalization or reorganization involving the Shares; or (iv) any other event
shall occur which, in the case of this clause (iv), in the judgment of the
Committee necessitates an adjustment to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan,
then, subject to Participants’ rights under Section 15(c), the Committee shall,
in such manner as it may deem equitable, adjust any or all of (A) the number and
type of Shares subject to this Plan (including the number and type of Shares
described in Sections 6(a) and 6(d)) and which may after the event be made the
subject of Awards under this Plan, (B) the number and type of Shares subject to
outstanding Awards, and (C) the grant, purchase, or exercise price with respect
to any Award. In any such case, the Committee may also (or in lieu of the
foregoing) make provision for a cash payment to the holder of an outstanding
Award in exchange for the cancellation of all or a portion of the Award (without
the consent of the holder of an Award) in an amount determined by the Committee
effective at such time as the Committee specifies (which may be the time such
transaction or event is effective), but if such transaction or event constitutes
a Change of Control, then (1) such payment shall be at least as favorable to the
holder as the greatest amount the holder could have received in respect of such
Award under Section 15(c), and (2) from and after the Change of Control, the
Committee may make such a provision only if the Committee determines that doing
so is necessary to substitute, for each Share then subject to an Award, the
number and kind of shares of stock, other securities, cash or other property to
which holders of Stock are or will be entitled in respect of each Share pursuant
to the transaction or event in accordance with the last sentence of this Section
15(a). However, in each case, with respect to Awards of incentive stock options,
no such adjustment may be authorized to the extent that such authority would
cause this Plan to violate Code Section 422(b). Further, the number of Shares
subject to any Award payable or denominated in Shares must always be a whole
number. In any event, Options previously granted to Non-Employee Directors at
the time of any event described in this Section 15(a) are subject to only such
adjustments as are necessary to maintain the relative proportionate interest the
Options represented immediately prior to any such event and to preserve, without
exceeding, the value of such Options. Without limitation, subject to
Participants’ rights under Section 15(c), in the event of any such merger or
similar transaction, subdivision or combination of Shares, dividend or other
event described above, whether or not constituting a Change of Control (other
than any such transaction in which the Company is the continuing corporation and
in which the outstanding Stock is not being converted into or exchanged for
different securities, cash or other property, or any combination thereof), the
Committee shall substitute, on an equitable basis as the Committee determines,
for each Share then subject to an Award, the number and kind of shares of stock,
other securities, cash or other property to which holders of Stock are or will
be entitled in respect of each Share pursuant to the transaction.
Notwithstanding the foregoing, if the Company shall subdivide the Shares or the
Company shall declare a dividend payable in Shares, if no action is taken by the
Board or the Committee, adjustments contemplated by this Section 15(a) that are
proportionate shall nevertheless automatically be made as of the date of such
subdivision of the Shares or dividend in Shares.

    (b)        Issuance or Assumption. Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Committee may authorize
the issuance or assumption of awards under this Plan upon such terms and
conditions as it may deem appropriate.

    (c)        Change of Control. Except to the extent the Committee provides a
result more favorable to holders of Awards (either in an award agreement or at
the time of a Change of Control), in the event of a Change of Control:

11

--------------------------------------------------------------------------------

    (i)        each holder of an Option or SAR (A) shall have the right at any
time thereafter to exercise the Option or SAR in full whether or not the Option
or SAR was theretofore exercisable; and (B) shall have the right, exercisable by
written notice to the Company within 60 days after the Change of Control, to
receive, in exchange for the surrender of the Option or SAR, an amount of cash
equal to the excess of the Fair Market Value of the Shares covered by the Option
or SAR that is so surrendered on the date of surrender of the Option or SAR over
the purchase or grant price of such Shares under the Award;


    (ii)        Restricted Stock that is not then vested shall vest upon the
date of the Change of Control and each holder of such Restricted Stock shall
have the right, exercisable by written notice to the Company within 60 days
after the Change of Control, to receive, in exchange for the surrender of such
Restricted Stock, an amount of cash equal to the Change of Control Price of such
Restricted Stock;


    (iii)        each holder of a Performance Share and/or Performance Unit for
which the performance period has not expired shall have the right, exercisable
by written notice to the Company within 60 days after the Change of Control, to
receive, in exchange for the surrender of the Performance Share and/or
Performance Unit, an amount of cash equal to the product of the value of the
Performance Share and/or Performance Unit and a fraction the numerator of which
is the number of whole months that have elapsed from the beginning of the
performance period to which the Award is subject to the date of the Change of
Control and the denominator of which is the number of whole months in the
performance period;


    (iv)        each holder of a Performance Share and/or Performance Unit that
has been earned but not yet paid shall receive an amount of cash equal to the
value of the Performance Share and/or Performance Unit; and


    (v)        all Annual and Long-Term Incentive Awards that are earned but not
yet paid shall be paid, and all Annual and Long-Term Incentive Awards that are
not yet earned shall be deemed to have been earned pro rata, as if the
Performance Goals are attained as of the effective date of the Change of
Control, by taking the product of (A) the Participant’s target award opportunity
for the period to which the Award is subject, and (B) a fraction, the numerator
of which is the number of whole months that have elapsed from the beginning of
the performance period to which the Award is subject to the date of the Change
of Control and the denominator of which is the number of whole months in the
performance period.


For purposes of this Section 15, the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit the value of which is equal to
the Fair Market Value of one or more Shares shall be based on, the Change of
Control Price.

Except as otherwise expressly provided in any agreement between a Participant
and the Company (including where any such agreement makes reference to
corresponding provisions of the 1990 Plan rather than this Plan), if the receipt
of any payment by a Participant under the circumstances described above would
result in the payment by the Participant of any excise tax provided for in
Section 280G and Section 4999 of the Code, then the amount of such payment shall
be reduced to the extent required to prevent the imposition of such excise tax.

    16.        Miscellaneous.

    (a)        Other Terms and Conditions. The grant of any Award may also be
subject to other provisions (whether or not applicable to the Award granted to
any other Participant) as the Committee determines appropriate, including,
without limitation, provisions for:

12

--------------------------------------------------------------------------------

    (i)        one or more means to enable Participants to defer the delivery of
Shares or recognition of taxable income relating to Awards or cash payments
derived from the Awards on such terms and conditions as the Committee
determines, including, by way of example, the form and manner of the deferral
election, the treatment of dividends paid on the Shares during the deferral
period or a means for providing a return to a Participant on amounts deferred,
and the permitted distribution dates or events (provided that no such deferral
means may result in an increase in the number of Shares issuable under this
Plan);


    (ii)        the payment of the purchase price of Options by delivery of cash
or other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;


    (iii)        except in connection with the grant of Awards providing Options
or SARs, for which Awards this subsection is not applicable, provisions giving
the Participant the right to receive dividend payments or dividend equivalent
payments with respect to the Shares subject to the Award (both before and after
the Shares subject to the Award are earned, vested or acquired), which payments
may be either made currently or credited to a nonqualified deferred compensation
account for the Participant which complies with the applicable requirements of
Code Section 409A, provides for the deferral of payment of such amounts to a
specified employee or until a specified event described in Code Section
409A(a)(2), and may be settled in cash or Shares, as the Committee determines;


    (iv)        restrictions on resale or other disposition of Shares; and


    (v)        compliance with federal or state securities laws and stock
exchange requirements.


    (b)        Employment and Service. The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate, or the right to continue as a Director.
Unless determined otherwise by the Committee, for purposes of the Plan and all
Awards, the following rules shall apply:

    (i)        a Participant who transfers employment between the Corporation
and its Subsidiaries, or between Subsidiaries, will not be considered to have
terminated employment;


    (ii)        a Participant who ceases to be a Non-Employee Director because
he or she becomes an employee of the Company or a Subsidiary shall not be
considered to have ceased service as a Director with respect to any Award until
such Participant’s termination of employment with the Company and its
Subsidiaries;


    (iii)        a Participant who ceases to be employed by the Company or a
Subsidiary and immediately thereafter becomes a Non-Employee Director, a
non-employee director of a Subsidiary, or a consultant to the Company or any
Subsidiary shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Subsidiaries has ceased; and


13

--------------------------------------------------------------------------------

    (iv)        a Participant employed by a Subsidiary will be considered to
have terminated employment when such entity ceases to be a Subsidiary.


    (c)        No Fractional Shares. No fractional Shares or other securities
may be issued or delivered pursuant to this Plan, and the Committee may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.

    (d)        Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any person holds
any rights by virtue of an Award granted under this Plan, such rights are no
greater than the rights of the Company’s general unsecured creditors.

    (e)        Requirements of Law and Securities Exchange. The granting of
Awards and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any award agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
the Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges. Notwithstanding any other provision hereof or document
pertaining to Awards hereunder, the Plan shall be so construed, interpreted, and
administered to meet the applicable requirements of Code Section 409A to avoid a
plan failure described in Code Section 409A(a)(1).

    (f)        Governing Law. This Plan, and all agreements under this Plan,
will be construed in accordance with and governed by the laws of the State of
Wisconsin, without reference to any conflict of law principles. Any legal action
or proceeding with respect to this Plan, any Award or any award agreement, or
for recognition and enforcement of any judgment in respect of this Plan, any
Award or any award agreement, may only be heard only in a “bench” trial, and any
party to such action or proceeding shall agree to waive its right to a jury
trial.

    (g)        Limitations on Actions. Any legal action or proceeding with
respect to this Plan, any Award or any award agreement must be brought within
one year (365 days) after the day the complaining party first knew or should
have known of the events giving rise to the complaint.

    (h)        Construction. Whenever any words are used herein in the
masculine, they shall be construed as though they were used in the feminine in
all cases where they would so apply; and wherever any words are used in the
singular or plural, they shall be construed as though they were used in the
plural or singular, as the case may be, in all cases where they would so apply.
Title of sections are for general information only, and this Plan is not to be
construed with reference to such titles.

    (i)        Severability. If any provision of this Plan or any award
agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any award agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, award agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such award agreement and such Award will remain in full force and effect.

14